62 S.E.2d 487 (1950)
233 N.C. 71
WISCASSETT MILLS CO.
v.
SHAW, Commissioner of Revenue.
No. 604.
Supreme Court of North Carolina.
December 13, 1950.
*488 E. T. Bost, Jr., Concord, and W. H. Beckerdite, Kannapolis, for plaintiff-appellant.
Harry McMullan, Atty. Gen., J. E. Tucker and Peyton B. Abbott, Asst. Attys. Gen. and Edward B. Hipp, Raleigh, for the State.
BARNHILL, Justice.
The demurrer admits the truth of all the allegations of fact and inferences of fact reasonably drawn therefrom. Ferrell v. Worthington, 226 N.C. 609, 39 S.E.2d 812; Sabine v. Gill, Com'r. of Revenue, 229 N.C. 599, 51 S.E.2d 1; Leonard v. Maxwell, Com'r. of Revenue, 216 N.C. 89, 3 S.E.2d 316.
A complaint cannot be overthrown by a demurrer unless it be wholly insufficient. If any portion of it presents facts sufficient to constitute a cause of action, the pleading will repel the demurrer. It must be fatally defective in that it fails to allege any fact or combination of facts which, if true, entitles plaintiff to some relief. Blackmore v. Winders, 144 N.C. 212, 56 S.E. 874; Fairbanks, Morse & Co. v. J. A. Murdock Co., 207 N.C. 348, 177 S.E. 122.
A consideration of the complaint in the light of these controlling rules leads to the conclusion that the complaint is sufficient to repel the demurrer interposed by defendant.
Plaintiff in part alleges: "11. That * * * during the fiscal year ending November 30, 1947, the plaintiff, by deed of gift and without being paid anything therefor, conveyed to the Board of School Commissioners of the Town of Albemarle in fee simple a large tract of land on which a new school building was erected; that the said land had a reasonable market value at the time of the conveyance of $6,000; that the said land was conveyed for the purpose of and is being used exclusively for literary, scientific and educational purposes."
This allegation, coupled with the further allegation that the total gifts made by it during that fiscal year, including the one pleaded, did not exceed five per cent of its total net income for that year, states facts sufficient to entitle plaintiff to some relief. With the exact amount it is entitled to recover and the basis of calculation upon which that amount should be ascertained, we are not presently concerned.
The defendant's contention that plaintiff must allege a cause of action in accord with defendant's theory of its right to claim credit for a deductible gift, that is, that it must follow strictly the "cost value" theory in its complaint is without merit. It has alleged a gift of real property to an educational *489 institution and that the property was conveyed for the purpose of, and is being used exclusively for literary, scientific, and educational purposes. These facts are admitted for the purpose of the demurrer. It has further alleged the value of its gift and the consequent amount of its allowable deduction. This latter allegation is binding on no one. Whether the amount of deduction to which plaintiff is entitled, on the facts admitted, is to be ascertained on the "reasonable value" or the "cost" basis, or on the basis of the value on the date of the original adoption of our income tax law, is, in the first instance, for the court below to decide.
The parties debate at some length the merit of plaintiff's claim in respect of each item asserted as an allowable deduction. But the questions so discussed are not before us on this appeal. Only the sufficiency of the complaint to state a cause of action is challenged. The ruling thereon by the court below is
Reversed.